ORDER

Husband appeals from a decree dissolving the parties’ marriage. He challenges the award of maintenance and the allocation of debt to the parties. We affirm. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence; no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).